Chief Judge Hedrick
dissenting.
While the evidence, when considered in the light most favorable to plaintiff, is sufficient, in my opinion, to raise an inference from which the jury could find that defendant might have been negligent in the operation of her motor vehicle in some manner as she approached the intersection of Allison Street and Cannon Avenue, the evidence is not sufficient to allow the jury to find that any negligence upon the part of defendant was a proximate cause of this unfortunate accident.
From the evidence, and from the majority opinion, it is clear that defendant saw the minor plaintiff running across the street, and that defendant applied her brakes and stopped her vehicle within a reasonable distance and time. The evidence discloses that the minor plaintiff ran into the side of defendant’s car, not as the majority opinion states: “Plaintiff was struck by the left front quarter panel of defendant’s car.” The only way defendant could have avoided the accident was not to have operated her vehicle on the street at all, but defendant was operating her vehicle where she had a right to operate it and nothing she did, or did not do, caused the child’s injuries.
I vote to affirm Judge Davis’ ruling.